Citation Nr: 0932034	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for bilateral knee 
disorder.

6.  Entitlement to service connection for a bilateral foot 
skin disorder, to include eczema, and dermatitis, and tinea 
pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to 
January 2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).

The Board notes that a May 2007 statement from the Veteran's 
service organization lists entitlement to service connection 
for bilateral hearing loss as an issue on appeal; however, 
the statement then clarifies the position that the Veteran 
did not seek to appeal the denial of this issue.  Moreover, 
on the Veteran's formal appeal to the Board the Veteran did 
not indicate he sought to appeal the denial of his service 
connection claim for bilateral hearing loss.  As such, the 
Board's analysis will not address that issue.  

The issues of entitlement to service connection for (i) a 
right shoulder disorder, (ii) a lower back disorder, (iii) a 
right ankle disorder, (iv) a left ankle disorder and (v) a 
bilateral knee disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had no skin disorders at the time of his 
entrance onto active duty.

2.  The evidence of record is at least in equipoise as to 
whether the Veteran's bilateral foot skin disorder, variously 
characterized as eczema, dermatitis, and tinea pedis, was 
incurred in service.  


CONCLUSION OF LAW

A bilateral foot skin disorder, variously characterized as 
eczema, dermatitis, and tinea pedis, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from January 2002 to January 
2006.  At the time of the Veteran's entrance into service no 
abnormalities or disorders associated with his skin or feet 
were noted; however, while in service the Veteran was treated 
for bilateral skin rashes of the foot.  July 2004 records 
characterized the findings as dermatitis, and May 2005 
records show a diagnosis of dyshydrotic eczema, which the 
veteran stated had periodically been present for a year.  The 
skin was characterized as normal at the separation 
examination in November 2005.  

In connection with this service connection claim, the Veteran 
was provided a July 2006 VA examination.  At this time, the 
examiner recorded the Veteran's account of the onset of his 
bilateral skin disorder of the foot in service, and performed 
a physical examination of the Veteran's foot.  A rash was 
present at that time, which the examiner considered 
consistent with tinea pedis with "some scaling and 
excoriated areas."  Ultimately, the examiner diagnosed the 
Veteran with tinea pedis, that was not likely related to 
service; however, no medical reasoning or logic was provided 
for this conclusion.

The Board notes that the Veteran is competent to report that 
on which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Accordingly, the Board finds that the 
statements of the Veteran are credible, consistent with his 
service treatment records, and probative as to the continuity 
of symptomatology of his bilateral skin disorder of the foot, 
and the association of such disorder with his military 
service.  

The July 2006 VA examiner opined that the Veteran's bilateral 
foot skin disorder was not likely related to service; 
however, a "medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two."  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008).  The July 2006 
report, does not contain a well reasoned medical explanation 
connecting the conclusion to the supporting data.  Its 
probative value is greatly diminished.  

In sum, this is the evidence.  The Veteran's service 
treatment records confirm an in service onset and diagnosis 
of a bilateral foot skin disorder and VA treatment records 
confirm post service treatment for a bilateral foot skin 
disorder.  The Veteran credibly describes the chronic nature 
of his skin condition.  An adverse medical opinion offers no 
rationale for its conclusion.  

The overall balance of positive and negative evidence is at 
the very least in equipoise and the Veteran is entitled to 
the "benefit of the doubt" when there is an approximate 
balance of positive and negative evidence (i.e., where the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails).  Accordingly, service connection for a 
bilateral skin disorder of the foot is warranted.  



ORDER

Service connection for a bilateral foot skin disorder, 
variously characterized as eczema, dermatitis, and tinea 
pedis, is granted.


REMAND

In connection with the remaining claims, the Veteran was 
provided with an August 2006 VA examination.  At this time, 
Veteran's x-rays revealed no abnormalities associated with 
any of these joints and the examiner was unable to diagnose 
any disorder associated with them.  However, a March 2008 VA 
treatment record provides an assessment that the Veteran has 
"some definite biomechanical issues in the lower body, 
probably starting with flat feet and then exacerbated by 
prolonged standing in the crouch as a gunner..."  This March 
2008 treatment record further suggests that the Veteran may 
have current disorders associated with the joints for which 
he is seeking service connection.  Given this, another VA 
examination should be undertaken.  

Additionally, at the Veteran's September 2008 hearing the 
Veteran's representative raised the theory that the Veteran 
right shoulder, lower back, right ankle, left ankle or 
bilateral knee disorder warrant consideration under 38 C.F.R. 
§ 3.317.  Hearing Trans., p. 22.  The Board notes that the 
Veteran is a Persian Gulf Veteran and may be entitled to 
service connection based on this theory; however, no 
development related to this theory of entitlement has been 
undertaken.  As such, the Veteran's VA examination should 
address this theory as well.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to determine the etiology of 
any current right shoulder, lower back, 
right ankle, left ankle or bilateral knee 
disorder, attributable to any known 
clinical entity.   The claims folder 
should be made available to, and reviewed 
by, the examiner before the examination.  
The examiner should record the full 
history of the Veteran's complaints, 
including the Veteran's own account of the 
etiology of his disabilities and consider 
the Veteran's statements regarding 
continuity of symptomatology.  The 
examiner should also specifically comment 
as to the likelihood that any currently 
found right shoulder, lower back, right 
ankle, left ankle or bilateral knee 
disorder attributable to a known clinical 
entity is related to the any incident in 
service or the Veteran's general military 
service.  The examiner should provide a 
clear rationale for the opinions provided, 
and if any tests are necessary, they 
should be performed and all findings 
reported in detail.

If any impairment associated with the 
Veteran's right shoulder, lower back, 
right ankle, left ankle or bilateral knee 
are found that cannot be attributed to a 
known clinical entity, that should be 
specifically stated.  Likewise, if no 
disability is present in any of the 
specified joints, that should be so 
stated.  

2.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


